Citation Nr: 1140882	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as due to exposure to environmental hazards).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1952 to June 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  In May 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).        

By March and September 2008 correspondence the Veteran withdrew his appeal in the matter of an increased rating for service-connected bilateral hearing loss and it is not before the Board at this time.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's COPD is reasonably shown to be related to his exposure to environmental hazards in service.  


CONCLUSION OF LAW

Service connection for COPD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

There is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's DD Form-214 reveals that his military occupational specialty (MOS) in service was aircraft mechanic.  The Veteran was treated 10 times in service for colds, headaches, pharyngitis, and sinusitis with intermittent fever and cough between 1955 and 1962; however, his service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis relating to respiratory disability, airflow obstruction, or COPD.  

An October 2003 private inpatient record notes the Veteran had a discharge diagnosis of COPD.  

On February 2007 VA examination the examiner noted that the Veteran reported that his COPD started during active duty after working on asbestos coated material and that he smoked a pack per day for many years, quitting 6 years prior.  The examiner opined that the Veteran's COPD with an asthmatic component was not caused by asbestos exposure and that it was "most likely caused by his significant tobacco product use."  She noted that the Veteran had an obstructive respiratory defect and that airway obstruction generally reflected concomitant exposure to cigarette smoke but rarely occurred in the absence of tobacco exposure.    

April 2007 and June 2010 internet printouts submitted by the Veteran detail the means and effects of exposure to various environmental hazards, specifically chemicals the Veteran testified he was exposed to while servicing aircraft in service.  

A March 2008 letter from M.A., M.D. notes that the Veteran was exposed to numerous inhaled toxicants during service, suffered from COPD, and that the toxic exposure may have contributed to his chronic lung condition.  

A November 2008 private outpatient treatment record from J.H., M.D. notes that the Veteran was treated for COPD and that he smoked a pack a day up until 2001.  The impression was 73 year old male with multifactorial dyspnea including COPD secondary to chronic smoking.  He opined that "it is as likely as not that exposure to multiple chemicals during service in the Air Force caused part of [the Veteran's] medical problem."  

A June 2010 private outpatient treatment record from J.H., M.D. notes that the Veteran smoked a pack per day until 2001 and that was exposed to multiple chemicals while cleaning jet engines that are known to cause chronic lung disease.  He opined that the Veteran had exposure to known chemicals that were a respiratory toxicant and that "it is as likely as not that these chemicals caused worsening of [the Veteran's] lung condition." 

In a June 2010 letter M.A., M.D. notes that he had treated the Veteran since May 2003, that he suffered from COPD, that in the Air Force he routinely used many chemicals and solvents for cleaning, maintenance, and repair of aircraft, and that it was his opinion that "the inhalation of and exposure to these toxins contributed to the development worsening of his current chronic lung condition."  

In his July 2010 hearing the Veteran testified that he was exposed to numerous chemicals and solvents while in-service including but not limited to: JP4 aviation fuel, methyl ethyl keytone, carbon monoxide, xylene, toluene, hydraulic fluid red, zinc chromate, carbon tetrachloride, ethylene glycol, and acetone.  He testified that he was first "diagnosed" with COPD (after discovery of respiratory difficulty) when he sought treatment with a private physician (whose name he did not remember) at a "walk-in clinic" around 1970, records of which were destroyed after 10 years.  He noted that he had been a cigarette smoker for 49 or 50 years, which varied up and down but was approximately three quarters of a pack per day, and that he was formally diagnosed with COPD in 2003.    

In an July 2011 response to the Board's VHA opinion request, C.L.R., M.D. (a pulmonary and critical care specialist) included a detailed three page review of the medical evidence of record and noted that while no definitive evidence existed to prove that the Veteran's COPD resulted solely from his multiple chemical/fume exposures, and while his cigarette exposure likely was a primary contributor to the development of COPD, it was at least as likely as not that the multiple chemical/fume exposures over a prolonged (10 year) period of time contributed in part to the development of COPD.  She noted that the Veteran's STRs documented that he sought treatment 10 times between 1955 and 1962 for upper respiratory complaints and was diagnosed with pharyngitis which was a common sequelae of chemical and fume exposure which could ultimately lead to chronic airflow obstruction due to inflammation and remodeling of the small airways.  She noted that COPD can develop as a composite result of both chemical/fume exposure and cigarette smoke exposure.  

She expressed agreement with the opinions of J.H., M.D. and M.A., M.D, which related the Veteran's current COPD to his exposure to chemicals and toxins in service.  She expressed disagreement with the sole negative nexus opinion of record, that of the February 2007 VA examiner.  She noted that while tobacco use was a major cause of COPD, she did not agree with that examiner's statement that COPD "rarely occurred in the absence of tobacco exposure," and pointed to other etiologies for chronic airflow obstruction such as chemical fume exposures, early childhood respiratory infections, low birth weight, history of bronchopulmonary dysplasia, wood and other smokes, and pollutant exposures.  In summary, she opined that it is at least as likely as not that that the Veteran's COPD is related to his service/conceded chemical exposure therein. 

The Veteran alleges that his current COPD is a result of his exposure to chemicals, vapors, and fumes without respiratory protection during service.  In light of his duties in service it is reasonably conceded that Veteran had some degree of chemical exposure.  However, COPD was not manifested in service and service connection on the basis that such disability became manifest in service and persisted is not warranted.  Hence, to establish service connection for COPD on a direct basis the Veteran must show by competent evidence that such disability is otherwise related to his active service (to include exposure to environmental hazards therein).  

The VHA consulting expert provided a very detailed explanation of rationale with extensive citation to the medical evidence of record.  As this opinion is by a medical professional competent to provide it, it is probative evidence in the matter at hand.  The Board finds the opinion to be substantially more probative in the matter than the sole negative nexus opinion by the February 2007 VA examiner (the medical basis for which was in part refuted by the VHA expert) as it is more detailed, reflects a more thorough review of the record, and contains a superior explanation of rationale.  The VHA consulting expert is a specialist (pulmonary and critical care), with expertise in the subject addressed, whereas the VA examiner is an internal medicine physician, which likewise renders the VHA expert's opinion more probative.  Accordingly, the Board finds the opinion persuasive.  In conjunction with the positive nexus opinions of   J.H., M.D. and M.A., M.D, and lay statements and testimony, the evidence of record reasonably establishes that the Veteran's COPD is related to his exposure to environmental hazards in service.

In light of the foregoing, the Board concludes that all the factual and legal requirements for establishing service connection for COPD are met, and that service connection for COPD is warranted.


ORDER

Service connection for COPD is granted.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


